 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeatherwoodDrillingCompanyandLocal 826,InternationalUnion of Operating Engineers,AFL-CIO. Case 16-CA-5189March 13, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn November 20, 1973, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Leatherwood Drill-ingCompany, Odessa, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IAlthough not affecting the ultimate conclusions of the AdministrativeLaw Judge, we find merit in Respondent's claim that the AdministrativeLaw Judge's Decision incorrectly referred to Allstate Construction,inc , asa drilling contractor The record supports Respondent's contention thatAllstate is a dirt contractor Likewise, we agree with Respondent that fourof the negotiating sessions which Harman held with the Union onbehalf ofother contractors during the hiatus periodhere in questionwereheld withHowell, the Union's business agent, rather than with Fortenberrv, as theAdministrative Law Judge found. These apparently inadvertent errors,however, do not affect any material findings of the Administrative lawJudgeDECISIONSTA I'EMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: This casewas heard in Odessa. Texas, on September 25 and 26, 1973,upon a charge filed on June 11. 1973, and a complaintissuedon July 24, 1973, alleging that Respondent,Leatherwood Drilling Company, violated Section 8(a)(5)IPursuant to motion to correct transcript filed by the General Counsel,and consistent with my recollection, and the sense of the matters ret forththerein, I hereby grant said notion, and the transcript is hereby amendedand (1) of theAct by,on May 9,1973,withdrawingrecognition from and thereafter refusing to meet with theUnion as the certified collective-bargaining representativeof unit employees.Thereafter briefs were filed by theRespondent and the General Counsel.Upon the entire record,'including my observation of thewitnesses while testifying,and careful consideration of theposthearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Texas corporation,maintainsan officeand place of business in Kermit, Texas, where it is engagedin contract oil well drilling. During the calendar yearpreceding the issuance of the complaint, a representativeperiod, Respondent performed services valued in excess of$50,000 outside the State of Texas.I find that Respondent, at all times material, is and hasbeen an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act .2II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges,the answer admits,and I find thatLocal 826,InternationalUnion of Operating Engineers,AFL-CIO,is and has been,at all times material,a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesItisundisputed that on May 9. 1973, Respondentwithdrew recognition and refused to engage in furtherbargaining with the Charging Union, which had beencertified on March 18, 1969, as exclusive representative ofemployees in the appropriate unit. The General Counselargues that by said action, Respondent violated Section8(a)(5) and (1) of the Act. The Respondent denies anyillegalityattendant in its withdrawal of recognition,affirmatively claiming that said action was supported byobjective considerations furnishing a reasonable basis for agood-faithbelief that theUnion no longer enjoyedmajority status. The General Counsel attempts to negatesaid affirmative defense on the following grounds: (1) thefactsonwhichRespondent relies are insufficient toestablish a reasonable basis for believing that the Unionlost itsmajority, and (2) even if they were, the claim ofdoubt was not raised in good faith but was a mereextension of Respondent's initial unwillingness to recognizethe Union at the time of certification and its overall badfaith approach to its statutory obligations.2Leatherwood Drilling Compan_i,179 NLRB 549. 551,Siemons MailingService,122 NLRB 81.209 NLRB No. 92 LEATHERWOOD DRILLING CO.B.Concluding Findings1.BackgroundIt is conceded that on March 18, 1969, the ChargingUnion was certified as the exclusive bargaming representa-tive for employees in the appropriate bargaining unit,consisting of all employees working out of the Kermit,Texas, yard, including roughnecks (derrickmen and floorhands), truckdrivers, welders, mechanics and helpers, butexcluding office clerical employees, professional employ-ees, guards, watchmen, drillers and supervisors as definedin the Act.That certification resulted from an election conductedpursuant to the eligibility formula first announced by theBoard inHondo Drilling Company,164 NLRB 416. TheHondoformula was based generally upon the uniquepattern of employment among the 50 to 60 oil well drillingconcerns operatirg in the Permian Basin of Texas and NewMexico. Furthermore, it is a well-known fact that thevariouscontractors situated similarly toRespondentchallenged the validity of the so-calledHondorule andcontested certifications based thereon to the Board andthen to the courts.Respondent, following the certification and unionrequests for bargaining, elected also to challenge thecertification on this basis, and hence refused to bargain.On November 10, 1969, the Board issued its Decision andOrder,3 upholding the validity of the certification, rejectingRespondent's contentions relative to theHondoeligibilityformula, and directing Respondent to bargain with theUnion. Initially Respondent refused to comply with thisorder, electing to litigate the issue in the Fifth CircuitCourt of Appeals. However, C. B. Leatherwood, formerpresident of the Company, and the individual responsiblefor Respondent's labor relations policy, died in September1970.With his death, the Respondent decided to recedefrom its legal position. Thus, in November 1970, theCompany notified the Board of its intention to abide bythe Board's Order and to recognize the Union.The first bargaining session, however, was not held untilMarch 8, 1972. A second session was held on April 18,1972, and the third and final meeting was on June 22, 1972.No agreement was reached. Nonetheless, following theJune 22 meeting the Union did not contact the Respondentfor purposes of resuming negotiations until April 19, 1973.By letter of that date addressed to Brooks Hannan(Respondent's attorney and a principal company spokes-man during the earlier negotiations) over the signature of J.D. Fortenberry, senior business representative of theUnion, a request for resumption of negotiations was made.On May 9, 1973, Respondent, through Harman, respond-ed, advising that it "declines to negotiate further for thereason it has a good faith doubt Local 826 represents a3 179 NLRB 549dLaystromManufacturing Co,151NLRB 1482, 1483--84,Little RockDowntowner, inc,168NLRB 107, enfd. 414 F 2d 1084 (CA 8, 1969).SeeUnited States Gypsum Company,157 NLRB 652, 656. The standardthough quoted from a representation case is equally applicable as thedefinitionof Respondent's proof obligationon the issues framed here.6The General Counsel in this latter regard relies uponCoca ColaBottlingWorks, Inc.,186 NLRB 1050, 1051, andUnited Electric Company,199 NLRB 603619majority of the employees in the bargaining unit." In thislatter regard, testimony adduced on behalf of Respondentindicates that the doubt was based upon two factors: (1) ahigh rate of turnover since the 1969 election, and (2) theUnion's failure to seek bargaining between June 22, 1972,and April 19, 1973, a period of 10 months, which accordingto Respondent suggested an abandonment of the employ-ees by the Union.2,AnalysisAs a matter of settled Board authority, an incumbentbargaining representative enjoys a presumption of continu-ing majority .4 After expiration of the certification yearandduring periods in which a collective-bargaining agreementisnot in effect that presumption may be rebutted so as torelease an employer from any further obligation to bargain,but the employer, in doing so, "must demonstrate byobjective considerations that it has some reasonablegrounds for believing that the union has lost its majoritystatus ...."5 The basic question involved here is whetherthe factors relied on by the Respondent meet thatstandard, and thereby support a defense to the instantcomplaint. However, the General Counsel, in addition toarguing that they do not, in the alternative, contends thatRespondent has historically acted in derogation of theprinciples of collective bargaining, and hence is not free toassert a good-faith doubt .6a.The General Counsel's bad faith argumentIn casesof this type, the Boardas a matterof settledpolicy precludes an employer from raising a defense basedupon doubt of majority, "when the employer's unremediedunfair labor practices have a direct bearing and effect uponthe question of majoritystatus...." 7 Despite the factthat no unfair labor practice charge had been filedagainstRespondent in the period between November 1970, when itagreed to bargain with the Union, and the present chargefiled on June 11, 1973, which is predicated on the May 9,1973,withdrawal of recognition, the General Counseladduced evidence as to the entire course of conduct of theRespondent dating all the way back to the certification in1969 as a bar to Respondent's affirmative defense basedupon doubt of majority. In doing so, the General Counsel,through documentary evidence and 43(b) witnesses soughtto establish that Respondent's approach to bargaining wasin bad faith and designed "to avoid bargaining with theUnion." The complaintcontains no allegationsthat couldreasonably be construed as placing suchmatters in issue.However, I permitted the General Counsel wide latitude inelicitingsuch evidence.I shall assumefor purposes of thisDecision, without deciding,8 that any evidence reflectingon state of mind bad faith by Respondent that might relaterCoca ColaBottlingWorks, Inc., supra,1053.FAlthough backgroundevidence,relative to state of mind, is plainlyrelevant, I wonderwhether the license, posse%sedby theGeneral Counsel,and perhaps charging parties as well, to go overboard in litigating suchmatters stands,or should stand, unregulated.To defendagainst an assertionof surfacebargaining requires extensive preparation and study by counselWhere,as here,such matters are not alleged, and not the subject of priorcharges or unfair labor practicefindings,at a minimum it would seem thatlimitationsshouldexist to assure full notification to the partyadversely(Continued) 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDto employee defections was probative and relevant to theissue of whether Respondent was debarred from assertinga defense, based upon a doubt of majority.I am convinced, on this record that the evidence adducedby the General Counsel is not sufficient to preclude theRespondent from raising such a defense. It is true thatfollowing the Union's certification, the Respondent initial-ly refused to bargain, and did so in defiance of a BoardOrder. However, its action in this regard was predicatedupon a challenge to the propriety of theHondoeligibilityformula, the validity of which was widely questioned byRespondent's competitors, many of whom, to the extentthat they were affected thereby, similarly resisted thateligibility determination. I am unwilling to find that theassertionof this legal defense was frivolous, or that thedelay in actual bargaining resulting therefrom was indica-tiye of bad faith .9Iam also not persuaded that the record establishes thatRespondent's conduct at the bargaining table disclosed abad-faith state ofmind.Respondent accepted unionproposals, explained its position in refusing to agree, madecounterproposals,10 and duly provided all informationrequested by the Union.l i Respondent's conduct up toApril 1973 did not in any sense suggest a close mindedapproach or a refusal to acceptan agreementit could livewith.Concededly, the General Counsel is hard pressedwhere,ashere,he seeks to prove surface bargainingthrough negotiations limited to three meetings.But, as isapparent from the record, the abbreviated scope of thebargaining prior to the spring of 1973 cannotin fairness beattributed to Respondent.12 There is no indication that itrefused tomeet,on request of the Union, at any time priorto the withdrawal of recognition.It is truethat, during presentation of the defense, theGeneral Counsel, on cross-examination of Paul Leather-wood, elicited testimony that Respondent in February1973 had granted a general across-the-boardincreasewithout notification to the Union. The General Counselmade no effort to amend his complaint in this regard and,in the circumstances, I do not find that thissingle incidentprecludes Respondent from asserting a good-faith doubt.In so finding, I note that the Union, during negotiations,had demandedan immediate wage increaseoutside theframework of a contract. Howell, the Union'sbusinessmanager, testified,with support from Leatherwood, thataffected by such litigation Such a requirement would notonly beconsistentwith ordinary conceptions of fair play, but could avoidthe granting of timeand resource consuming adjournments I am also curious as to whether withrespect to the background matters involved here,a rule of reason could notbe invoked as to just how far back and howmany "old bones"the GeneralCounsel is free to exhume for inspection in supportof the Charging Party'spresent claim9The Respondent's failure to provide information requested by theUnion during this period,was no more indicative of bad faith than itsrefusal to honor the certification which it felt invalid10 i do not believe that Respondent's failure to present its contractproposal until the second bargaining session onApril 18,1972,wasunreasonable Although the Union submitted its proposal well in advanceof the commencement of negotiations,no bargaining session was held untilMarch 8, 1972, andit strikes me as unreasonable to read anything improperintothe Company's submission of a contract proposal at thevery nextsession.11 It is true that on January 5, 1971, the Union requested information,which Respondent ultimately provided on May 31,1971However, thiswage rates were not a significant issue to the parties sinceboth the Union, due to the number of unorganizedcontractors,and Respondent, due to the scarcity ofroughnecks, had to remain competitive in this regard.Howell further testified that it is normal practice forannual wage increases to be granted by drilling contractorsin January or February, and that when this occurs, theUnion, on notification, has "accepted that wage increasewithout tying it to the total contract." Although Respon-dent may have engaged in a technical refusal to bargain byfailingtoconsultwith the Union, the surroundingcircumstances preclude a conclusion that its failure to doso contributed to employee defection from the Union, orthat this matter constitutes convincing proof that Respon-dent at all times intended to avoid bargaining with theUnion.Although I find General Counsel's arguments based onthe alleged bad faith of Respondent totally unpersuasive,this,aswillbe seeninfra,isnot fatal to his case.b.The asserted good faith doubtI find Respondent's affirmative defense to be unsubstan-tiated on this record.i3Itistrue that the Union made no request for aresumption of negotiations between June 1972 and April1973. It is also true that in certain circumstances apersuasive argument might be made that substantial delaysin requesting a resumption of negotiationsmay carry astrong suggestion that a union has abandoned employeesin the bargaining unit, thereby enforcing an employer'sbelief that a union had lost its representative status.However, I cannot find, on this record, that either PaulLeatherwood, or his attorney, Brooks Harman, could havemade any such assumption in the instant case.It is a well-known fact that the effort to organize theemployees among the various drilling contractors in thePermian Basin involved a long drawn out, time-consumingeffort, involving extensive litigation. Organization, wheresuccessful, was attained on a single-employer basis. Uponacceptance as the majority representative, the Union,following unsuccessful attempts to establish a multiem-ployer unit, has sought to negotiate contracts on a single-employer basis. Brooks Harman, who impressed me as aman highly familiar with the history of organization by thisUnion in the Permian Basin, and the difficulties faced bydelay was adequately explained on the record,since it was clear that inJanuary of that year the Union agreed to a suspension of negotiationsbecause the Company had only one employee on the payroll Thereafter,bargaining did begin and on May 11, 1971, pursuant to its intention toresume negotiations,the Union wrote Respondent requesting the bargain-ing data I see nothing untoward in Harman's failure to compile the data onan earlier date.12The General Counsel argues that bad faith is evidenced by"Respondent's lack of efforts to expedite bargaining." Under the law,Respondent had no obligation to initiate bargaining.N LR BvColumbianEnameling&StampingCo,Inc.,306 U S 292.This isparticularly so, where,as here,itwas the practice of the parties to meet pursuant to union requestsfor such meetings.13The General Counsel's contention that the"objective facts" uponwhich Respondent claims a doubt of majority were not available toRespondent until after recognition was withdrawn is not supported by aconsideration of the record as a whole Cf.NLR.B.vGulJmontHotelCompany,362 F.2d 588(C.A 5, 1966). LEATHERWOOD DRILLING CO.the Union in that connection, represented several contrac-tors during such negotiations, in addition to Leatherwood.In his brief to me, he concedes knowledge of the difficultiesencountered by the Union in their efforts to organizeemployees, and to secure and administer contracts cover-ing employees in this area.i4 The Union simply had toolittlemanpower to deal immediately with complexitiespresented by the diverse policies and attitudes of thecompanieswithwhom bargaining would take place,operational variations among these companies, and geo-graphical dispersal of the various employers.From the foregoing, and other facts, I find that Harman,and Leatherwood, as well, had direct knowledge as to theunlikelihood that the Union would schedule negotiatingsessions,without hiatus, until final agreement had beenreached. That such delays were known to be inevitable isevident from Respondent's bargaining history. For, whilethe Employer took steps to comply with the Board's ordertobargain and posted notices to that effect in eitherNovember or December 1970, and despite the fact that thecertification year would commencerunning atthat time,no negotiating session was held until March 8, 1972, wellafter the Union's protection pursuant to the certificationhad lapsed. This delay was with assent of the Union, andplaced Harman and Leatherwood on notice that from theUnion's point of view, delays would be a part of thenegotiation process.I fail to see how Respondent could reasonably believethat subsequent delays reflected an intention on the part ofthe Union to abandon the Respondent's employees. This isparticularly so when one considers the fact that in theperiod June 1972 through April 1973 Harman was activelyengaged in negotiations with the Union on behalf of otherdrilling contractors, including Allstate Construction, Inc.,ChaparralDullingCo.,Hondo Drilling Co.,McVayDrilling Co., Rod Ric Corporation, A. W. Thompson, Inc.,and Tn-ServiceDrillingCo.On some 23 occasionsbetween June 1972 and April 1973, Harman and Forten-berry, in addition to their other responsibilities, met inconnection with these negotiations. From the evidencerelative to these negotiations it is apparent that, as to mostof the contractors, there were significant time gaps betweenbargainingsessions.There is no suggestion that inFortenberry's communications with Harman during thisperiod he in any sense created the impression that theUnion lacked an interest in attaining a contract withRespondent.On the other hand, Harman knew thatFortenberrywas responsible for representation of theUnion in further dealings with Respondent, and thatduring this period Fortenberry was burdened by othermatters."Aside from Respondent's knowledge that delays wouldbe a characteristic of the negotiations, the unreasonable-nessof its interpretation of the Union's inaction is14According to Paul Leatherwood's testimony all his positions takenwith respect to the Union were formalized,after consultation with Harman.It is reasonable to infer that Harman, as a co-principle in Respondent'sdealings with the Union, would have discussed the "pros" and "cons" ofany basis for doubt held by Paul Leatherwood, and for this reason I findthat the latter is properly charged with knowledge held by Harman.15 1 creditFortenbeny's testimony that he informed Harman generallyof the nature of his workload and the scheduling problems they created621enforced by the absence of any sensible explanation as towhy Respondent would assume that the Union wouldsingle out Leatherwood for abandonment, contemporane-ous with its efforts to secure bargaining agreements withLeatherwood's competitors. The Union had long beeninvolved in organization among the crews in the PermianBasin.Securing contracts with all contractors in the Basinwas obviously its ultimate objective. It defies commonsenseto assume that this was not understood by Respondent.Furthermore, Respondent cites no facts, apart from thedelay in securing negotiations, which would suggest thattheUnion's attitude towards it would differ from that oftheother organized contractors. Respondent knew, orshould have known, that the Union's interest in obtainingagreements covering Respondent's operations,was no lessthan its objectives with respect to Respondent's organizedcompetitors. In this regard, it should be noted that theturnover facts asserted by Respondent as evidencing adoubt of majority, are in all material respects representa-tive of the experience of all drill companies in this area.They would not so drastically differ with the experience ofcontractors with whom the Union was actively negotiatingduring 1972 through 1973, as to warrant a belief byRespondent that the Union, being impressed by theturnover history among Respondent's employees, electedto go away. For the above reasons, I find that Respondentdid not, and could not, have held a reasonable belief thatthe absence of communication from the Union betweenJune 1972 and April 1973, either indicated an intention onthe part of the Union to abandon the unit, or otherwisecontributed to any belief that the Union lost its majority.16As evidence, more directly bearing on a possible loss ofmajority, Respondent cites facts revealing a high degree ofturnover since the election in 1969. Summarized, thesefacts show that (1) of the 77 names on the electioneligibility list, only 3 employees remained in Respondent'semploy as of the hearing date herein, (2) of the 21employees on a payroll list furnished to the Union on May20, 1971, only 4 employees listed thereon were eligible tovote in the election, (3) in the 4 years that have passedsince the election, the Company employed a total of 1,761roughnecks to fill 36 jobs, and (4) in the first 5 months of1973, the Respondent experienced a turnover rate of nearly900 percent.There is no evidence in this case of employee defectionsand all of Respondent's witnesses conceded that they wereunaware of any employee dissatisfaction with the Union.Furthermore,Respondent, in his brief, concedes thatBoard precedent does not accept turnover alone as the typeof objective consideration that would legitimately supporta withdrawal of recognition. Under existing Board authori-ty, in turnover situations, "new employees will be pre-during the period between the summer of 1972 and springof 1973 Thistestimony was not subject to direct contradiction,and it is entirely plausiblethat such explanations were affordedby Fortenberryin view of difficultiesthat the parties had in scheduling negotiating meetings.16Cf.SouthernWipers,Inc,192 NLRB 816, where inactivity of a unionwas a factor relied on by the Board in sustaining a good-faith doubt ofmajority 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDsumed to support a union in the same ratio as those whomthey have replaced." 17 Nonetheless, Respondent arguesthat the turnover situation in the Permian Basin is uniqueand principles followed in other industries should not beapplied to the drilling contractors involved there. A varietyof arguments are advanced to support the view thatturnover should be honored in this industry as a good-faithdefense.Most, however, relate to the high velocity ofturnover. In my opinion this fails to persuade that thepresumption that replacements will support a union to thesame extent as their predecessors is a fallacy in thisindustry. If it is fair to assume that replacements willsupport a union where the level of turnover is 50 percent,thisassumption is no less valid where the turnoveramounts to 900 percent. The fact that nine employeesmight in a given time period fill a single job previously heldby a union supporter, does not warrant an assumption thatthe ninth replacement will support the union to any lesserdegree than the first.18But, in any event, to recognize an exception, based onturnover, to the good-faith doubt rule would departmaterially from the policy considerations underlying theHondoformula. It should be apparent to any reader ofHondoand other cases involving the drilling contractors inthePermianBasin,that the Board, appreciating theturnover conditions, that existed there, committed itself tothedesirabilityof fashioningmeanstoassure thatemployees of various contractors operating in this two-state area, despite the transient nature of their employ-ment,could assert their Section 7 statutory rights "to self-organization, to form, join, or assist labor organizations,[and] to bargain collectively through representatives oftheir own choosing...." I have heretofore stated that it isfair to assume that the turnover experienced by Respon-dent is generally representative of that experienced by itscompetitors in the PermianBasin.Hence, to accept theturnover facts adduced here as substantiating a good-faithdoubt of malonty would provide all contractors in theBasin a like defense. Stable collective bargaining couldhardly proceed to a meaningful state under such condi-tions,for,the 'drill contractors, on expiration of eachcollective-bargaining agreement could thereby require theUnion to reestablish its malonty as a precondition fornegotiation of a successor agreement. See, e.g.,EmersonManufacturing Company, Inc.,200 NLRB No. 33 (JD).Although ultimately the Board might sustain Respon-dent's contention, or even repudiateHondo,as matters nowstand, it is my opinion that to regard turnover as ajustification for the refusal to bargain would reduce theelections conducted by the Board in the PermianBasin to afutile exercise and render the status of certification ofrepresentatives resulting therefrom to little more than a17LaysiromManufacturing Co, supra,1484, and cases cited at fn 7;PrintersService,Inc,175NLRB 809, 812,NLRB v. Little RockDowntowner,414 F 2d 1084, 1091 (C A8, 1969)18 In addition to the degree of turnover, I am not persuaded byRespondent's arguments based on observations that many of its crewmem-bersmust have beenemployed bynonunion contractors,and that unionrepresentatives would have difficulty in maintaining regular contacts withemployeesThesefactors aresimply tooremote to throw any light on theorganizational preferences of crewmembers hired from time to time byRespondent These arguments were not asserted as the basis of Respon-dent's doubt when recognition was withdrawn, and hence,thougharguablyfocalpoint for game playing.In sum,Ienvision theexception to Board policy sought by Respondent, as, inpractical consequence, eventually undermining both thepolicy considerations which resulted in theHondoformulaand the exercise of self-organizational rights by employeesengaged in the drilling industry in the Permian Basin.Accordingly, I find, pursuant to established Board princi-ple,19 that turnover did not furnish a good-faith doubt thattheUnion continued to represent a majority of Respon-dent's employees, and I find that Respondent, by with-drawing recognition from the Union on May 9, 1973,violated Section 8(a)(5) and (1) of the Act.IV.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Considering the pattern of employment experienced byRespondent in the conduct of its operations, specialprovision is necessary to assure adequate publication of theprovisions of the order herein. Therefore, in accordancewith the earlier Board decision, involving Respondent,reported at 179 NLRB 549, 551, I shall recommend that inaddition to requiring that copies of the notice be posted atthe offices and yards of the Respondent in Kermit, Texas,itwill be further provided that copies be posted at crewheadquarters on site at all rig operations,and that copiesbe provided the Union for posting, if the Union is willing,at meeting places in the Permian Basin.CONCLUSIONS OF LAW1.LeatherwoodDrillingCompany is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local 826, International Union of Operating Engi-neers,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.Employees working out of the Kermit, Texas, yard,including roughnecks (derrickmen and floor hands),truckdrivers, welders,mechanics and helpers, but exclud-ingofficeclencal employees, professional employees,guards, watchmen, drillers and supervisors as defined intheAct, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.At all timessinceMarch 18, 1969, the Union hasbeen and is now the exclusive bargaining representative ofthe employees in the aforesaid appropriate unit for therelevant to the question of whether the Board should alter its view withrespect to turnoverin thisindustry, theyare otherwise in the nature ofafterthoughtand hence cannot beconsidered as the basis for Respondent'sdoubt of majority SeeN L R.B. v. Gulfmont Hotel Co, supra,fn. 13.ie It is true that inSouthernWipers Inc,192 NLRB816, the Boardaccepted "heavy turnover" asone of several factors supporting a good-faithdoubt of majority. That case does not reverse prior precedentto the effectthat turnoveralonewill not justifya withdrawal of recognition, and, thoughnot citedby Respondent, I note my viewthat said decision is inapposite. SeealsoViking Lithographers, Inc,184 NLRB 139. LEATHERWOOD DRILLING CO.purpose of collective- bargaining within the meaning ofSection 9(a) of the Act.5.By withdrawing recognition on May 9, 1973, andrefusing thereafter to meet with the Union, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.6.By the foregoing conduct, Respondent has interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed by Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c)of the Act, I hereby recommend the following:ORDER L0Leatherwood Drilling Company,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local 826,International Union of Operating Engineers,AFL-CIO, asthe exclusive collective-bargaining representative of theemployees in the following appropriate bargaining unit:All employees working out of the Kermit,Texas, yard,including roughnecks(demckmen and floor hands),truckdrivers,welders,mechanics and helpers, butexcluding office clerical employees, professional em-ployees,guards, watchmen,drillers,and supervisors asdefined in the Act.(b)Withdrawing recognition from and refusing to meetwith the Union as exclusive collective-bargaming repre-sentative of employees in the appropriate unit.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with Local 826,International Union of Operating Engineers, AFL-CIO, asthe exclusive representative of the employees in theappropriate unit with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment and embody in a signed agreement anyunderstanding reached.(b) Post at its offices and yards in Kermit, Texas, copiesof the attached notice marked "Appendix." 21 Copies ofsaid notice, on forms to be furnished by the RegionalDirector for Region 16, shall, after being duly signed by anauthorized representative of the Respondent, be posted bythe Respondent immediately upon receipt thereof and bemaintained by it for a period of 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Similar copiesshall be posted at the crew headquarters at all operatingdrilling sites. Copies shall also be provided the Union forposting (the Union willing) at union halls or meeting placesin the PermianBasin.Reasonable steps shall be taken by623the Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from receipt of this recommendedOrder, what steps the Respondent has taken to complyherewith.20 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.21 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT refuse to bargain collectively withLocal 826,International Union of Operating Engineers,AFL-CIO,as the exclusive collective-bargaining repre-sentative of all our following employees:All employeesworking out of our Kermit,Texas,yard,including roughnecks(derrickmen and floorhands),truckdrivers,welders,mechanics andhelpers,but excluding office clerical employees,professional employees,guards,watchmen, dril-lers and supervisors as defined in the Act.WE WILL NOTwithdraw recognition and refuse tomeet with the Union as exclusive collective-bargainingrepresentative of employees in said unit.WE WILL bargain collectively with the Union uponrequest as the exclusive collective-bargaining represent-ative of the employees in the appropriate unit and if anunderstanding is reached we will sign a contract withthe Union.LEATHERWOOD DRILLINGCOMPANY(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not bedefaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compliance withitsprovisionsmay be directedto theBoard'sOffice,Federal Office Building,Room 8-A-24, 819 TaylorStreet,Fort Worth, Texas 76102, Telephone 817-334-2921.